October 9, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                             FELIX AUZ, Appellant

NO. 14-13-00408-CV                          V.

     CITIMORTGAGE, INC. AND FEDERAL NATIONAL MORTGAGE
                    ASSOCIATION, Appellees
               ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on April 2, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Felix Auz.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.